 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic &PacificTea CompanyandBakery andConfectionery Workers, International Union of America,'Peti-tioner.Case No. 5-RC-2816.November 20, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Robert W. Knadler,.hearing officer.The hearing officer's rulings at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within Section 9(c) (1).and Section 2(6) and (7) of the Act.The instant petition was filed on June 15, 1959, seeking an electionin the unit currently being represented by ABC.ABC, which hadbeen certified on June 13, 1958, as representative of the employeesherein,moved to dismiss the petition.Although the certificationyear had expired when the petition was filed, and the certificationwould therefore normally no longer bar the petition, ABC contendsthat, because of certain unusual circumstances set forth below, itscertification should be treated as a bar to the petition notwithstand-ing the expiration of the certification year.'BCW contends thatthere is insufficient basis here for any extension beyond June 13, 1959,of the certification bar rule.The Employer takes no position.The pertinent facts are as follows.On July 27,1957, the Employerand BCW entered into a collective-bargaining agreement effectiveuntil April 4, 1959. Subsequently, ABC filed a representation peti-tion and ABC and BCW agreed to a consent election which washeld on June 5, 1958.ABC was certified by the Board on June 13,1958, and pursuant to its precertification agreement with the Em-Hereinafter referred to as BCW.2The American Bakery and Confectionery Workers, International Union, Local Union,No. 68, AFL-CIO, herein referred to as ABC, was allowed to intervene at the hearing onthe ground that it had a collective-bargaining agreement with the Employer which wasin effect on April 4, 1959,and which may have remained in effect after that date.3In addition to its certification bar contention discussed in the text,ABC at the hear-ing contended that it has a current contract with the Employer which bars the petition.This contention was not renewed in ABC's brief filed with the Board,and may thereforebe deemed to have been abandoned.In any event, as the contract was merely an in-definite, interim extension of the parties'prior contract,it is clearly not a bar.Paoifio'Coast Association of Pulp and Paper Manufacturers,121 NLRB 990.125 NLRB No. 36. THE GREAT ATLANTIC & PACIFIC TEA COMPANY253IIployer, it assumed the contract which had been entered into by theEmployer and BCW.On January 16, 1959, ABC gave the Employer timely notice thatitwished to terminate the existing agreement.Thereafter, on Janu-ary 30, 1959, BCW filed a representation petition. In support of itspetition,BCW argued that although less than a year had elapsedsince ABC's certification, under theLudlowrule,4 the contract andcertification years had merged and, as its petition was timely with re-spect to the termination date of the contract, April 4, 1959, the peti-tion should be entertained.The Board, on April 30, 1959, rejectedBCW's contentions and dismissed the petition .5Meanwhile, the Employer refused to negotiate with ABC for anew contract while BCW's petition was still pending.Negotiationsbetween ABC and the Employer were finally commenced on May 20,1959, after the dismissal of BCW's earlier petition, and on May 21the Employer made an offer to ABC which was rejected by the em-ployees in the unit in a secret ballot.A modified proposal was madeby the Employer on June 11, but this too was rejected by the em-ployees.On June 13, 1959, the certification year expired and thepetition in the instant case was filed on June 15, 1959.ABC argues that, in view of the Board's decision inShea Chemi-calsthe Employer was justified in refusing to negotiate with ABCduring the 3-month period that the BCW petition was pending, andABC should therefore be given a corresponding additional period,free from rival petitions, to negotiate a contract. In support of itscontention, ABC cited the Board'sAllis-Chalmersrule,' adopted in1943, which, in effect, provided for tacking on to the 1-year periodduring which a certification normally operated as a bar, the timeconsumed in the processing by the National War Labor Board of a* InLudlow Typo graph Company,108NLRB 1463,the Boardheld thatwhere an em-ployer anda certifiedunion enter intoa contract within the certification year, the con-tract becomes controlling with respect to the timeliness of the filingof a rivalpetition.eThe Great Atlantic and Pacific Tea Company,123 NLRB 1005.The Boardthere heldthat theLudlowrule was applicable only where the union negotiatesa new contract andnot where the certifiedunion after certification assumes an existing contract pursuant toa preelectioncommitment.Pursuant to theagreementof the parties,the record and-exhibits in that case were incorporatedby reference into the present record.e InShea Chemical Corporation(September 25, 1958),121 NLRB 1027,the Boardoverruled theGibsonexceptionto theMidwestPipingdoctrine(William D.Gibson Co.,Division of Associated Spring Corporation,110 NLRB660;Midwest Piping & Supply Co.,Inc.,63 NLRB1060)and held that"upon presentation of a rival or conflicting claimwhich raises a real question concerning representation,an employer may not go so far asto bargaincollectivelywith the incumbent(or any other)union unless and until thequestionconcerning representation has been settled by the Board."The Board added,"We wish to make it clear that theMidwestPipingdoctrinedoes not applyin situationswhere, becauseof contract bar or certification year or inappropriate unit or any otherestablished reason, the rival claimand petitiondoesnotraise a -real representationquestion."7Allis-Chalmers Manufacturing Company,50NLRB 306. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDcase submitted to it involving a dispute between the certified unionand an employer over contract terms.BCW contends that theAllis-Chalmersdoctrine is not applicable here.We agree. InAllis-Chalmers,the Board made it clear that it wascreating an exception to the 1-year certification rule so as not topenalize unions for delays resulting from their voluntary submissionof disputes to the War Labor Board.A contrary rule, the Boardheld, would have the undesirable effect of discouraging labor organi-zations from utilizing these special procedures.The Board has heldthat theAllis-Chalmersrule should be limited to the particular war-time situation in which it originated and had refused to extend theexception to the 1-year certification rule to other situations.'4.We find, in accord with the stipulation of the parties, that thefollowing employees of the Employer constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9(b) of the Act: IAll employees employed' at the Employer's Baltimore, Maryland,bakery, including bakery porters, but excluding office clerical em-ployees,maintenance employees, truckdrivers, deliverymen, ware-house employees; watchmen, guards, and professional and supervisoryemployees as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN, dissenting :I do not agree with the majority's decision.A certified union is normally entitled to 1 year from the date ofcertification in which to reach an agreement with an employer.WhenABC won a consent election and was certified on June 13, 1958, it as-sumed unchanged the collective-bargaining agreement negotiated byits predecessor, BCW.When this contract was about to terminateABC gave timely notice of its desire to negotiate a new collective-bargaining contract.But before any negotiating meeting could beheld BCW filed its first representation petition.The Regional Direc-tor thought there was sufficient merit'in the petition to direct a hearingthereon.Approximately 3 months after the filing of the petition theBoard issued its decision dismissing the petition.Meanwhile, duringthe pendency of the BCW petition, the Employer rightfully refusedto bargain with ABC.10Less than 2 months after the Board issued8 The DailyPress,Incorporated,112 NLRB 1434. See also,Tung-Sol Electric, Inc.,et at.,120 NLRB 1674.'This is the unit for which ABC was recognized as the bargaining representative underthe earlier contract.10 ". . . during the certification year an employer, who believes in good faith thatunusual circumstances have arisen which require a redetermination of representatives,may raise this issue by filing a petition with the Board.But until the Board has ad- THE GREATATLANTIC & PACIFIC TEA COMPANY255its decision on the BCW petition, the certification year expired andwas followed almost immediately by the filing of the second BCWpetition which again resulted in the suspension of negotiations.Dur-ing this short intervening period, ABC and the Employer were un-able to reach agreement on a new collective-bargaining contract. Inother words, ABC in reality had less than 2 months of the certifica-tion year in which to negotiate a new contract.In view of these special circumstances, it seems to me that ABChas realistically not had a reasonable time subsequent to its certifica-tion for negotiating a bargaining contract of its own.Part of thedelay was occasioned by the assumption of the contract of its rival,a very desirable and perhaps compulsory requirement.The remain-ing delay was caused by the necessary time lapse between the filingof the BCW petition and the issuance of the Board's decision. Inthese circumstances, it seems only fair to me to add to ABC's certifica-tion year some reasonable time, equivalent to time- required by theBoard to dispose of BCW's petition, to enable ABC to reach an agree-ment with the Employer if it can. This would be by analogy to theAllis-Chalmersdoctrine.I recognize thatAllis-Chalmerswas neces-sitated by special circumstances during the war.But the policy orreasons behind that doctrine seem to me to be equally applicable tothe special circumstances of this case.Every rule admits of excep-tions.This is a case which calls for such exception.llMEMBERJENKINS took no part in the consideration of the aboveDecision and Direction of Election.ministratively decided that the circumstances warrant a formal investigation, and ,hasissued a notice of hearing on the petition, the employer's,duty to meet and confer in goodfaith with the union continues.If and when notice of hearing issues,the employer maywith propriety at such time suspend bargaining pending determination of the questionconcerning representation.The same rule would apply where a rival union files a petitionduring the certification year.The employer may with propriety suspend bargaining ifand when a notice of hearing issues and not before."Henry Heide,Inc.,107 NLRB1160, 1163, enfd. 219 F. 2d 46 (C.A. 2).I do not understand the purpose of the second quotation from theShea Chemicalcase,in footnote 6 of the majority decision. It seems to imply that the Employer was notjustified in refusing to bargain with ABC during the pendency of the BCW petition be-cause the Board ultimately held that this petition did not raise a "real representationquestion."The quotation fromthe Heidecase,supra,negatives any such implication.Nor do I understand thatShea Chemicalwas intended to overruleHeide."I do not regard theDaily Presscase (112 NLRB 1434) cited by the majority asnecessarily dispositive of the present case.The facts in the two cases are distinguishablein important respects.Thus inDaily Press,the rival petition sought to represent em-ployees who were not in the unit for which the employer refused to bargain,the secondrefusal to bargain did not occur until after the expiration of the certificationyear, andthe certified union did not rely on any argumentthat the employerwas justified in refus-ing to bargain during the periods in question.Moreover,inDaily Pressan informalsettlement agreement of the certified union's 8(a) (5) charges had been reached and ,theBoard held that reasonable time had been given the employer and the union thereafter toreach an agreement.There was, therefore,considerably less equitable reason than in thiscase for applying a modern version ofAllis-Chalmersto ,the facts of theDaily Presscase.